Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	This Office Action is Responsive to the Response to Election/Restriction filed 07/18/2021.
	Claims 1-30 are pending.
Priority
	The instant application claims priority to provisional application 62/914,301, filed 10/11/2019.
Information Disclosure Statement
The information disclosure statement (IDS) dated 03/31/2021, complies with the provisions of 37 CFR 1.97, 1.98 and MPEP §609.  Accordingly, it has been placed in the application file and the information therein has been considered as to the merits, except where noted.
Election/Restrictions
Applicant’s election without traverse of Group I, the composition, in the reply filed on 07/18/2021, is acknowledged.
Claims 20-23 and 27-29 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  It is noted that claim 20 depends from itself and recites “wherein after applying to the ear canal of a mammal having an ear infection.”  For the purposes of examination, claim 20 is interpreted as depending on claim 27 which recites “A method for treating an ear infection in an ear canal of a mammal.”
Claims 1-19, 24-26 and 30 are examined on the merits herein.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-9, 17, and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
-The phrase “wherein the formulation is capable of delivery to the ear canal of a mammal in a flowable fluid form” in claim 2 is indefinite because it is confusing.  How can a formulation, i.e., a composition, be capable of delivering something to a location, an ear canal?  And what is the formulation delivering?
For the purposes of examination, this phrase is interpreted as “wherein the formulation is in a flowable fluid form that can be delivered to the ear canal of a mammal.”  
-Claim 2 recites the limitation "the ear canal.”  There is insufficient antecedent basis for this limitation in the claim.
For the purposes of examination, this phrase is interpreted as “an ear canal.”
Claims 3-9 are rejected as being dependent on claim 2.
-Claims 17 and 24 are indefinite because they recite the broad recitation 10-80,000 cPs at 37 C, and claim 17 also recites 60,000-65,000 cPs at 37 C, and claim 24 also recites 10,000-80,000 or 20,000-80,000, or 30,000-80,000 or 40,000-80,000 cPs at 37 C, which are narrower statements of the range/limitation. These claims are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). 
For the purposes of examination, the viscosity range of these claims is interpreted as about 10-80,000 cPs at 37 C.
-Claim 24 recites the limitation "the active ingredients" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
	For the purposes of examination, this phrase is interpreted as “marbofloxacin, terbinafine and dexamethasone.”
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

	Note:  Due to indefiniteness, the claims are interpreted as set forth in the above 35 USC 112 rejections.

	Claims 1-18, 26 and 30  are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by US 2013/0178801 to Branch (published 2013, IDS of 03/31/2021).
	Branch ‘801 teaches one-time treatment otic formulations comprising an antibiotic, an antifungal and an anti-inflammatory in a thick, otic carrier that achieves complete clinical resolution of otomycosis and otitis externa in a single application (abstract).  
	The formulations comprises a fluoroquinolone (antibiotic), a triazole antifungal, a thiocarbamate antifungal, a corticosteroid, a polyene antifungal, and a carrier, wherein the formulation is capable of delivery to the ear canal in a flowable fluid form and the carrier includes at least one thickener so that upon introduction into the ear canal, the formulation remains in the ear canal for at least 3 days releasing active ingredients (pg. 9, claim 1, paragraphs 17).  
	The carrier comprise 10-90% of the thickener and 30-70% of mineral oil, and the thickener is taught as the wax, paraffin.  (pg. 9, line 2 and claims 2, 3).
	The formulation comprises 0.1-2% of the triazole antifungal, wherein the triazole antifungal can be clotrimazole (pg. 9, claim 8).  
	The formulation comprises 0.01-2.5% of the corticosteroid, wherein the corticosteroid can be dexamethasone, hydrocortisone and others (pg. 9, claims 9-10).  
	The formulation has a viscosity of about 62,000 cPs at 37 C (pg. 9, claim 14, paragraph 26).  
	Further taught are carriers having a viscosity of 40,000-80,000 cPs at 37 C (pg. 10, claims 16-17, paragraphs 41, 43).  
	Claimed is a composition comprising 0.3% ciprofloxacin, ofloxacin, or a combination thereof, about 1% clotrimazole, itraconazole or a combination thereof, 1% tolnaftate, 0.1% dexamethasone, 100,000 until/ml of a nystatin, 10-25% wax and 75-90% mineral oil, wherein the formulation remains in the ear canal and has a viscosity of about 62,000 cPs at 37 C and wherein the formulation remains in the ear canal releasing said active ingredient for 2-7 days and thereafter is not found in the ear (pgs. 9-10, claim 15)
	Exemplified compositions are:

    PNG
    media_image1.png
    291
    250
    media_image1.png
    Greyscale
(pg. 6, Col. 6).
	Marbofloxacin, ciprofloxacin, and combinations thereof are taught as examples of fluoroquinolones that can be used as antibiotics in the formulation (paragraph 34). 
	The instant specification states “Preferred carriers include a combination of mineral oil and thickener, such as the proprietary blend of low density polyethylene known as PCCA Plasticized” (pg. 7, last paragraph of the specification).  
	100% cure in 2-8 days is taught (paragraphs 13, 77).  98% cure rate with a single treatment after 14 days is taught (paragraphs 13, 84).  
	A therapeutic kit comprising an injection unit comprising a storage compartment fluidly coupled to a delivery component, wherein the therapeutic formulation is stored within the storage compartment is taught (pg. 10, claim 20).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

	Claims 19, 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0178801 to Branch (published 2013, IDS of 03/31/2021) as applied to claims 1-18, 26 and 30 above, and further in view of US 2010/0036000 to Lichter (published 2010, IDS of 03/31/2021).
	Branch ‘801 is applied as discussed in the above 35 USC 102 rejection.
	While Branch ‘801 teaches an otic formulation comprising marbofloxacin, clotrimazole, a corticosteroid and a carrier, it differs from that of the instantly claimed invention in that it does not teach terbinafine as the antifungal agent.
	Lichter ‘000 teaches controlled release antimicrobial compositions and methods for the treatment of otic disorders (title and abstract).  In some embodiments, the antimicrobial agent is an antibacterial agent, an antifungal agent, an antiviral agent, an antiprotozoal agent, and/or an antiparasitic agent (paragraphs 4, 107, 108, 151, 152, 181, 184, 185, 189, 239).  
	Terbinafine, clotrimazole and others are taught as antifungal agents (paragraph 249).  
It would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the instantly claimed invention, to substitute the clotrimazole of Branch ‘801 with the terbinafine of Lichter ‘000, to arrive at the instantly claimed composition.  One of ordinary skill in the art would have been motivated to substitute the clotrimazole of Branch ‘801 with the terbinafine of Lichter ‘000, with a reasonable expectation of success, because Lichter ‘000 teaches terbinafine and clotrimazole as interchangeable and combinable antifungal agents for use in controlled release otic formulations.  Furthermore, substituting equivalents (the antifungal agents clotrimazole and terbinafine) known for the same purpose (treating fungal infections of the ear) is prima facie obvious, see MPEP 2144.06. 

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN WELLS whose telephone number is (571)272-7316. The examiner can normally be reached M-F 7:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.Q.W./Examiner, Art Unit 1622                                                                                                                                                                                                        

/BRANDON J FETTEROLF/Supervisory Patent Examiner, Art Unit 1622